                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DISTRICT

BYRON TERRELL SMITH, SR.,                                   )
                                                            )
            Plaintiff,                                      )
                                                            )
       v.                                                   )             No. 1:19-CV-158 RWS
                                                            )
JOE ROSS, et al.,                                           )
                                                            )
            Defendants.                                     )

                                      MEMORANDUM AND ORDER

         This matter is before the Court upon the motion of plaintiff Byron Terrell Smith, Sr., a

prisoner, for leave to commence this action without prepayment of the filing fee. Having

reviewed plaintiff’s financial information, the Court will assess an initial partial filing fee of

$1.00. In addition, the Court will allow plaintiff the opportunity to submit an amended

complaint.1

                                              28 U.S.C. § 1915(b)(1)

         Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's



1
  Plaintiff seeks leave to file supplements to his complaint. Although the Court will grant plaintiff leave to do so at
this time, the Court will require plaintiff to file one complete amended complaint as amendments by interlineation
are not allowed.

                                                           -1-
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. A

pleading that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do,” nor will a complaint suffice if it tenders bare assertions devoid of “further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)).

         When conducting initial review pursuant to § 1915(e)(2), the Court must accept as true

the allegations in the complaint, and must give the complaint the benefit of a liberal construction.

Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the tenet that a court must accept the

allegations as true does not apply to legal conclusions, Iqbal, 556 U.S. at 678, and affording a

pro se complaint the benefit of a liberal construction does not mean that procedural rules in

ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. U.S., 508 U.S. 106, 113 (1993). Even pro se complaints are


                                                 -2-
required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15

(8th Cir. 2004) (federal courts are not required to “assume facts that are not alleged, just because

an additional factual allegation would have formed a stronger complaint”).

                                           The Complaint

          Plaintiff, an inmate at Mississippi County Detention Center, brings this action to redress

violations of his civil rights. Plaintiff names as defendants: Joe Ross (Jail Administrator); Amy

Ross (Nurse); and Mississippi County Detention Center. The individual defendants are named in

their official capacities only.

          Plaintiff claims that he suffers from lower back pain and he has not received medical

treatment for the pain during his time at the Jail. He alleges that Nurse Amy Ross failed to

provide him his lupus medications for over one month, causing him numbness and tingling in his

legs. Plaintiff does not identify the medications allegedly withheld from him, nor does he state

what he did after the medication was withheld.

          Plaintiff also alleges that Joe Ross opened his “legal mail” while he was at the Jail, but

plaintiff fails to clarify if it was mail he received from the Court or mail he received from his

lawyer.

          Plaintiff asserts the he believes Joe Ross is attempting to have other inmates hurt him

because he has housed dangerous inmates in the same pod as him.

          Plaintiff seeks compensatory damages in this action.

                                             Discussion

          The Court has reviewed the complaint and believes that, although plaintiff may be able to

assert claims based on the denial of his constitutional rights, he has improperly joined in this one


                                                 -3-
lawsuit the three (3) defendants and his numerous claims against them. Rule 20(a)(2) of the

Federal Rules of Civil Procedure governs joinder of defendants, and provides:

        Persons . . . may be joined in one action as defendants if: (A) any right to relief is
        asserted against them jointly, severally, or in the alternative with respect to or
        arising out of the same transaction, occurrence, or series of transactions or
        occurrences; and (B) any question of law or fact common to all defendants will
        arise in the action.

        Therefore, a plaintiff cannot join, in a single lawsuit, a multitude of claims against

different defendants that are related to events arising out of different occurrences or transactions.

In other words, “Claim A against Defendant 1 should not be joined with unrelated Claim B

against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims

against different defendants belong in different suits, . . . [in part] to ensure that prisoners pay the

required filing fees - for the Prison Litigation Reform Act limits to 3 the number of frivolous

suits or appeals that any prisoner may file without prepayment of the required fees.” Id.

        Rule 18(a) of the Federal Rules of Civil Procedure, which governs joinder of claims,

provides:

        A party asserting a claim to relief as an original claim, counterclaim, cross-claim,
        or third-party claim, may join, either as independent or as alternate claims, as
        many claims, legal, equitable, or maritime, as the party has against an opposing
        party.


        Therefore, multiple claims against a single defendant are valid.

        Because plaintiff is proceeding pro se, the Court will give him an opportunity to file an

amended complaint. In so doing, plaintiff should select the transaction or occurrence he wishes

to pursue and limit the facts and allegations to the defendant(s) involved therein. Plaintiff should

only include claims that arise out of the same transaction or occurrence, or simply put, claims

that are related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose to


                                                  -4-
select one defendant and set forth as many claims as he has against that single defendant. See

Fed. R. Civ. P. 18(a).

         If plaintiff wishes to pursue additional claims against additional defendants, and the

claims do not arise from the same transaction or occurrence he has chosen to advance in his

amended complaint, he must file each such claim as a new civil action on a separate complaint

form, and either pay the filing fee or file a motion for leave to proceed in forma pauperis.

         In drafting his amended complaint, plaintiff should be cognizant that he must adequately

allege facts showing how each named defendant was personally aware of and disregarded a

substantial risk to plaintiff’s health or safety.2 “Liability under § 1983 requires a causal link to,

and direct responsibility for, the deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990), see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not

cognizable under § 1983 where plaintiff fails to allege defendant was personally involved in or

directly responsible for incidents that injured plaintiff). Plaintiff cannot hold the defendants

liable simply because they held supervisory or administrative positions. See Boyd v. Knox, 47

F.3d 966, 968 (8th Cir. 1995) (claims sounding in respondeat superior are not cognizable under §

1983).

         Plaintiff must prepare the amended complaint using a Court-provided form and must

follow Rule 8 and 10 of the Federal Rules of Civil Procedure. Rule 8 requires that the complaint

contain a short and plain statement of the claim showing entitlement to relief. In the “Caption”

section of the form complaint, plaintiff should write the name of the defendant(s) he wishes to

sue. In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name.


2
 For example, plaintiff must take care to articulate exactly how a particular defendant purportedly denied him
medical care on a specific date or time. To prevail on his Eighth Amendment claim, plaintiff must show that (1) he
suffered from an objectively serious medical need and (2) defendant knew of, but deliberately disregarded, that
need. See Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011).

                                                        -5-
In separate, numbered paragraphs under that name, plaintiff should: (1) set forth the factual

allegations supporting his claim against that defendant; (2) state what constitutional or federal

statutory right(s) that defendant violated; and (3) state whether the defendant is being sued in

his/her individual capacity or official capacity.3 If plaintiff is suing more than one defendant, he

shall proceed in this manner with each one, separately writing each individual defendant’s name

and, under that name, in numbered paragraphs, the allegations specific to that particular

defendant and the right(s) that defendant violated.

          Plaintiff shall have twenty-one (21) days from the date of this Order to file an amended

complaint. Plaintiff is warned that the filing of the amended complaint completely replaces the

original. Claims that are not re-alleged are deemed abandoned. E.g., In re Wireless Telephone

Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

                                           Motion to Appoint Counsel

          Plaintiff has filed a motion to appoint counsel “A pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538,

546 (8th Cir. 1998). A district court may appoint counsel in a civil case if the court is “convinced

that an indigent plaintiff has stated a non-frivolous claim…and where the nature of the litigation

is such that plaintiff as well as the court will benefit from the assistance of counsel.” Patterson v.

Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint counsel for an

indigent litigant, the Court considers relevant factors such as the complexity of the case, the

ability of the pro se litigant to investigate the facts, the existence of conflicting testimony, and

the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d

791, 794 (8th Cir. 2006).


  3
      The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.

                                                           -6-
       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present

his claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to

be unduly complex. The Court will entertain future motions for appointment of counsel as the

case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motions for leave to proceed in forma

pauperis [Doc. #2 and #4] are GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motions for leave to file supplements to

his complaint [Doc. #6, #7 and #8] are GRANTED.

       IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $1.00. Plaintiff is instructed to

make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his prison registration number; (3) the case number; and (4) the statement that the

remittance is for an original proceeding.

       IT IS FURTHER ORDERED that plaintiff shall submit an amended complaint, in

accordance with the instructions set forth in this Memorandum and Order, no later than twenty-

one (21) days from the date of this Memorandum and Order. Plaintiff is advised that his failure

to comply with this Order will result of the dismissal of this action, without prejudice and

without further notice to him.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [Doc

#3] is DENIED at this time.




                                                 -7-
       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank form

complaint for the filing of a prisoner civil rights complaint.

Dated this 20th day of February, 2020.




                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE




                                                 -8-
